DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/20/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dual cover extending from any one of the inner opening parts (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as originally filed, lacks antecedent basis for a dual cover extending from any one of the inner opening parts.  This is a new matter rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document No. 2017/087359 to Septien Rojas et al. (hereafter Septien Rojas).
Regarding claim 1, Septien Rojas discloses a safeguard zipper bag (100) comprising an envelope in the form of a bag; first and second inner opening parts (20, 68) positioned inside the bag, wherein the first and second inner opening parts are unattached to inner surfaces of the envelope (Fig. 5); a first outer opening part (portion of sheet 102 extending above seal 34; Fig. 4) positioned on a first side of the envelope; a second outer opening part (portion of sheet 104 extending above seal 64; Fig. 4) positioned on a second side of the envelope, the second side of the envelope being opposite the first side of the envelope (Fig. 5); and a male zipper part (14) and a female zipper part (12) attached to the inner surfaces of the envelope, wherein one portion (adjacent seal 64) of the male zipper part (14), is spaced apart, at a predetermined interval, from a portion where the male zipper part (14) and the female zipper part (12) are coupled by male/female engagement (interlocking elements 18, 52), is attached to the inner surface of the envelope (at seal 64); wherein one portion (adjacent seal 34) of the female zipper part (12), is spaced apart, at a predetermined interval, from a portion where the male zipper part (14) and the female zipper part (12) are coupled by male/female engagement (interlocking elements 18, 52), is attached to the inner surface of the envelope (at seal 34); wherein the first inner opening part (20 or 68) and the first outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) form a first opening part pair, 
Septien Rojas discloses, in paragraph [0015], that in order to separate interlocked female and male interlocking elements (18, 52) and achieve the open or separated configuration, the user must move the interior flange (68) away from the first profile (12), thereby exposing the interlocked second female and male interlocking elements (18, 52), and applying opening forces on the interior flange (68), thereby directing opening forces to the interlocked second female and male interlocking elements (18, 52).  This can be done by pushing in on the interior flange (68) from the outside of the bag (i.e., the exterior of first profile 102), thereby allowing access to interlocked second female and male interlocking elements (18, 52) and allowing the user to separate the first and second profiles (102, 104), thereby achieving the open configuration.  Septien Rojas further discloses, in paragraph [0016], that in order to direct opening forces toward female and male interlocking elements (18, 52), the user moves the interior flange (68) toward the second profile (104) and provides opening forces to the first profile (102) and the interior flange 68 (typically opening forces applied to the interior flange 68 are likewise applied by gripping both the interior flange 68 and the second profile 104) thereby separating the female and male interlocking elements (18, 52) and reaching the open configuration.  
As discussed above, Septien Rojas discloses the first inner opening part (20 or 68) and the first outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) form a first opening part pair, and the second inner opening part (20 or 68) and the second outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) form a second opening part pair.  Also, as discussed above, Septien Rojas discloses applying an opening force to the male zipper part (flange 68 and profile 104) and an opening force to the female zipper part (profile 102) to 
Regarding claim 2, Septien Rojas discloses a safeguard zipper bag (100) comprising an envelope in the form of a bag; first and second inner opening parts (20, 68) positioned inside the bag, wherein the first and second inner opening parts are unattached to inner surfaces of the envelope (Fig. 5); a first outer opening part (portion of sheet 102 extending above seal 34; Fig. 4) positioned on a first side of the envelope; a second outer opening part (portion of sheet 104 extending above seal 64; Fig. 4) positioned on a second side of the envelope, the second side of the envelope being opposite the first side of the envelope (Fig. 5); and a male zipper part (14) and a female zipper part (12) attached to the inner surfaces of the envelope, wherein the male zipper part (14) includes a first extension portion (above male interlocking element 52; Fig. 5), a protrusion portion (52), and a second extension portion (below male interlocking element 52; Fig. 5), wherein the female zipper part (12) includes a first extension portion (above female interlocking element 18), a groove portion (18), and a second extension portion (below female interlocking element), wherein the first extension portion of the male zipper part (14) is attached to one surface in the envelope (at seal 34; Fig. 5), wherein the second extension portion of the 
Septien Rojas discloses, in paragraph [0015], that in order to separate interlocked female and male interlocking elements (18, 52) and achieve the open or separated configuration, the user must move the interior flange (68) away from the first profile (12), thereby exposing the interlocked second female and male interlocking elements (18, 52), and applying opening forces on the interior flange (68), thereby directing opening forces to the interlocked second female and male interlocking elements (18, 52).  This can be done by pushing in on the interior flange (68) from the outside of the bag (i.e., the exterior of first profile 102), thereby allowing access to interlocked second female and male interlocking elements (18, 52) and allowing the user to separate the first and second profiles (102, 104), thereby achieving the open configuration.  Septien Rojas further discloses, in paragraph [0016], that in order to direct opening forces toward female and male interlocking elements (18, 52), the user moves the interior flange (68) toward the second profile (104) and provides opening forces to the first profile (102) and the interior flange 68 (typically opening forces applied to the interior flange 68 are likewise applied by gripping both the interior flange 68 and the second profile 104) thereby separating the female and male interlocking elements (18, 52) and reaching the open configuration.  
As discussed above, Septien Rojas discloses the first inner opening part (20 or 68) and the first outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) form a first opening part pair, and the second inner opening part (20 
Regarding claim 3, Septien Rojas discloses the inner opening parts (20, 68) extend at tips of the male zipper part and the female zipper part, the tips being adjacent to the inner opening parts.
Regarding claim 4, Septien Rojas discloses the inner opening parts have the same width as the envelope (Fig. 1).
Regarding claim 5, Septien Rojas discloses the first outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) and the second outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) is defined from an opening tip of the envelope to the zipper bag, the 
Regarding claim 6, Septien Rojas discloses the first outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) and the second outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) is defined from an opening tip of the envelope to the zipper bag, a tip of the first and second inner opening part (20, 68) is formed at a position recessed from a tip of the first outer opening part and the second outer opening part in a direction of the zipper (Fig. 5).
Regarding claim 10, Septien Rojas discloses the inner opening parts (20, 68) extend at a tip of a lower base of the male zipper part and at a tip of the female zipper part, the tips being adjacent to the inner opening parts.
Regarding claim 11, Septien Rojas discloses the inner opening parts have the same width as the envelope (Fig. 1).
Regarding claim 12, Septien Rojas discloses the first outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) and the second outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) is defined from an opening tip of the envelope to the zipper bag, the inner opening parts (20, 68) have a smaller depth than the first outer opening part and the second outer opening part (Fig. 5).
Regarding claim 13, Septien Rojas discloses the first outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) and the second outer opening part (portion of sheet 102 extending above seal 34 or portion of sheet 104 extending above seal 64) is defined from an opening tip of the envelope to the zipper bag, a tip of the first and second inner opening parts (20, 68) are formed at a position recessed from a tip 
Regarding claim 14, Septien Rojas discloses, in paragraph [0016], that in order to direct opening forces toward female and male interlocking elements (18, 52), the user moves the interior flange (68) toward the second profile (104) and provides opening forces to the first profile (102) and the interior flange 68 (typically opening forces applied to the interior flange 68 are likewise applied by gripping both the interior flange 68 and the second profile 104) thereby separating the female and male interlocking elements (18, 52) and reaching the open configuration, which meets the structure implied by the functional recitation “wherein the first separation force and the second separation force are the same force comprising at least two different force vectors.”
Regarding claim 15, Septien Rojas discloses, in paragraph [0016], that in order to direct opening forces toward female and male interlocking elements (18, 52), the user moves the interior flange (68) toward the second profile (104) and provides opening forces to the first profile (102) and the interior flange 68 (typically opening forces applied to the interior flange 68 are likewise applied by gripping both the interior flange 68 and the second profile 104) thereby separating the female and male interlocking elements (18, 52) and reaching the open configuration, which meets the structure implied by the functional recitation “wherein the first separation force and the second separation force are the same force comprising at least two different force vectors.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2017/087359 to Septien Rojas et al. (hereafter Septien Rojas) and Patent Application Publication No. 2016/0122087 to Takigawa.
Regarding claim 7, Septien Rojas discloses the claimed invention, as discussed above, especially the second extension (below male interlocking element 52) of the male zipper part (14) being attached to one surface of the envelope.  However, Septien Rojas does not disclose the first extension portion (above male interlocking element 52) and the protrusion portion (52) attached to one surface of the envelope.  Takigawa teaches that it is known in the art to attach a first horizontal extension portion (portion of releasing member 3 just above male fit-engagement portion 2A; Fig. 4) and the protrusion portion (male fit-engagement portion 2A; Fig. 4) to an inner surface of an envelope in an analogous bag (Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the first extension portion (just above the male interlocking element) and the protrusion portion to the inner surface of the envelope in the Septien Rojas bag, as in Takigawa, since applicant has not disclosed that attaching a first extension portion and a protrusion portion to an inner surface of the envelope in addition to attaching a second extension portion to an inner surface of an envelope solves any stated problem or is for any particular purpose and it appears that applicant’s invention (with the second extension portion attached to the inner surface of the envelope) would perform equally well regardless of whether or not the first extension portion and the protrusion portion are attached to the inner surface of the envelope.
Regarding claim 8, Septien Rojas discloses the claimed invention, as discussed above, except for groove portion (18) being attached to the inner surface of the envelope.  Takigawa teaches that it is known in the art to attach a groove portion (2B) to an inner surface of an envelope in an analogous bag (Fig. 4).  It would have been obvious to a person having ordinary .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2017/087359 to Septien Rojas et al. (hereafter Septien Rojas) and Patent Application Publication No. 2017/0217650 to Steele.
Septien Rojas discloses the claimed invention, as discussed above, except for a dual cover extending from any one of the inner opening parts of the envelope and bent inward.  Steele teaches that it is known in the art to extend a dual cover (114) from an opening part of an envelope bend the dual cover inward in an analogous bag (Fig. 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend a dual cover from an opening part of the envelope bend the dual cover inward in the Septien Rojas bag, as in Steele, in order to cover the bag opening so it is not readily noticeable.

Response to Arguments
Applicant’s arguments filed 12/20/2021 have been fully considered but they are not persuasive.
The rejection of the claims above gives full response to applicant’s remarks that Septien Rojas requires a compression/inward force to be applied to element (20) and flange (68) to enable disengagement of the interlocking male/female elements (18, 52).  In particular, it is accessing the interlocked male/female elements (paragraph [0015]) and not for disengaging the interlocked male/female elements, as purported by applicant.  Once the interlocked male/female elements have been accessed by moving the flange (68) toward the profile (104), Septien Rojas discloses an opening force is subsequently provided to the profiles (102, 104) to separate the interlocked male/female elements (paragraph [0016]).  It is clear in Septien Rojas that the force required to move the flange (68) is separate and distinct from the subsequently applied force separating the interlocked male/female profiles.
It is maintained that Septien Rojas, as discussed in the above, meets the structure implied by the claimed functional recitation “wherein the first opening part pair and the second opening part pair cooperate to impede disengagement of the male/female engagement of the male zipper part and the female zipper in a first arrangement,…and wherein a first separation force on the first inner opening part relative to the inner surfaces of the envelope moving the first inner opening part toward the first outer opening part”.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734